Citation Nr: 1513154	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a cervical spine disability.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.

The Veteran testified before the undersigned at a Board videoconference hearing in February 2015.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a cervical spine disability is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants service connection for a cervical spine disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his cervical spine disability is due to an in-service incident.  Specifically, he contends that he injured his neck following a parachute landing and asserts that the condition has worsened since that time.

A review of the Veteran's DD-214 indicates that is military occupational specialties included pilot and air operation officer.  It also indicates that he was an airborne parachutist officer.

Service treatment records dated in August 1982 and December 1982 demonstrated complaints of neck pain and tingling of the extremities and face.  It was reported that a cervical spine x-ray dated in July 1982 suggested that the symptoms could be due to nerve root irritation and possible arthritis.  The appellant's October 1992 separation examination indicated an abnormal spine.  In the accompanying Report of Medical History, the Veteran reported tingling of the extremities; however the condition was unable to be diagnosed.

Post-service, VA and private treatment records noted treatment for and complaints of neck pain.  The records also noted a diagnosis of severe spondylosis with mild osteoarthritic changes and degenerative joint disease of the cervical spine. 

The Veteran was afforded a VA examination in February 2012.  At the time of the examination, he reported that he injured his neck in a parachute accident in 1979 and the condition had gotten worse over the years.  The examiner noted a diagnosis of degenerative joint disease of the cervical spine.  He determined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of his opinion, the examiner noted that the October 1992 separation examination did not indicate neck symptoms or a condition.  Moreover, there was no documentation of the 1979 neck injury reported by the Veteran.  The examiner also noted that in VA treatment records dated in August 2003, the Veteran reported that his neck pain had started developing a year prior to the visit.  Lastly, the examiner stated the degenerative joint disease of the neck was first noted in 2003, 10 years after separation from military service.

In a private opinion dated in January 2014, it was noted that the appellant had been treated for chronic neck pain, neck stiffness, limited neck range of motion and tingling/numbness of extremities.  The Veteran reported that the symptoms began in December 1979 following a parachute accident and had gotten progressively worse over the years.  The physician noted that VA and private treatment records confirmed the reported symptoms.  The physician determined that the Veteran's neck disability was at least as likely as not caused by the claimed in-service parachute injury.  In support of his opinion, the physician noted that STRs dated in December 1982 demonstrated symptoms of neck pain due to nerve irritation and possible arthritis.

During the February 2015 Board videoconference hearing, the appellant again reported that he injured his neck in 1979 after landing too hard during parachute training.  He reported that he did not report neck pain at that time because he did not want to jeopardize is flying and jump status.  He further stated that he sought treatment within a few years after the incident, but in the interim, he controlled the pain with over-the-counter medications.

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for a cervical spine disability.  

The appellant has been diagnosed with degenerative joint disease of the cervical spine.  Thus, he has a current disability.

As previously discussed, the Veteran reported that he injured his neck following a parachute accident in 1979.  He is competent to describe what he experienced in service.  Moreover, the Board finds the Veteran's testimony regarding his in-service injury to be credible.  As such, an in-service incident has been established. 

The question for consideration is whether the Veteran's cervical spine disability is related to such in-service incident.

In view of the foregoing, the Board finds that the evidence is at least in equipoise.  In this regard, the February 2012 VA examiner determined that the condition was not caused by the in-service incident.  Comparatively, the January 2014 private physician attributed the appellant's cervical spine disability to the in-service parachute incident.  

When considering the Veteran's competent and credible statements along with the medical opinions of record, and resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus service connection for a cervical spine disability is warranted.


ORDER

Service connection for a cervical spine disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


